13 N.Y.3d 754 (2009)
DEBRA H., Appellant,
v.
JANICE R., Respondent.
Court of Appeals of the State of New York.
Submitted August 10, 2009.
Decided September 1, 2009.
Motion by Citizens' Committee for Children of New York et al. for leave to file a brief amici curiae on the motion for leave to appeal herein granted and the brief is accepted as filed, and for leave to file a brief amici curiae on the appeal herein granted, three copies of the brief to be served and an original and 24 copies filed within 30 days.